ALLOWABLE SUBJECT MATTER
Claims 1, 3-5, 7-8, 10-11, and 13-14 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Alyssa D’Antonio, Reg. No. 77,102, on 24 May 2021.  These amendments are to the claims as filed on 22 April 2021.
Claim 1, line 4, after “…of the plastic base layer”, insert ––  , wherein the conductive layer is indium tin oxide --.
Claim 1, line 12, replace “1.56,” with -- 1.53, --.
Claim 13, line 2, after “…is a polyethylene terephthalate (PET) film”, delete the phrase “and wherein the conductive layer is a conductive metal oxide layer”.
Add Claim 14 as follows:


.


REASONS FOR ALLOWANCE
The following is an examiner's statement of the reasons for allowance:
The base claim is claim 1.
The present claims are deemed allowable over the references since the references do not disclose or render obvious an adhesive layer having high refractive particles having a refractive index within the range as claimed, the adhesive film having a refractive index within the range as claimed, and the adhesive layer having a thickness as claimed in combination with a touch panel in which an indium tin oxide conductive layer is positioned between a base layer and the adhesive layer.
While Yamazaki (WO 2012/090735 A1) discloses a touch panel with a transparent electroconductive film, the film includes an indium tin oxide (ITO) layer, base layer, and adhesive layer in order.  Such a layer construction does not meet the claims as amended.
Ozawa (U.S. Pub. 2012/0263947) describes a touch panel with an adhesive laminate structure of a hardcoat 13, transparent resin 10, oligomeric blocking layer 11 which is thermally conductive, and transparent adhesive layer 12 as shown in FIG. 1B.  The blocking layer 11 is formed of silica sol and is not formed of indium tin oxide.  Ozawa also does not specify the refractive index limitations of the claims.
Tanaka (U.S. Pub. 2013/0141879) is the closest prior art and describes a pressure-sensitive adhesive layer for a touch panel having the layer structure as shown in FIG. 1 of release film 4, adhesive layer 3, transparent thin conductive film layer 2, and substrate layer 1.  The adhesive layer thickness is from 10-100 microns, preferably from 20-60 microns.  Tanaka teaches away from adhesive layers thicker than 100 microns, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".



Conclusion
	Claims 1, 3-5, 7-8, 10-11, and 13-14 are allowed as amended.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796